Citation Nr: 1015524	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 50 percent rating for PTSD.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  impairment of short-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.     


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 50 percent rating is assigned for a mental disorder 
(including posttraumatic stress disorder) when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

On VA examination in June 2008, the Veteran complained of 
being preoccupied with death.  He reported that he could not 
watch CNN because he got nightmares and woke up feeling cold.  
He stated that he suffered from nightmares once a month and 
woke up trying to get the snow off of his body.  He reported 
that he had to sleep with an electric blanket year round.  He 
denied having trouble sleeping.  The Veteran reported no 
changes in his daily activities or social functioning since 
he developed PTSD.  He stated that he had not been working 
for 16 years because he was retired.  Examination revealed 
that the Veteran had persistent, recurrent recollections of 
the men he killed in service.  He also had a persistent, 
physiological reactivity to cues that symbolized an aspect of 
the event, and this physiological reactivity occurred with 
any loud noises.  The Veteran's orientation, affect, mood, 
communication, speech, concentration, memory, and abstract 
thinking were within normal limits.  His appearance, hygiene, 
behavior, and thought processes were appropriate.  There was 
no evidence of panic attacks, suspiciousness, delusions, 
hallucinations, obsessional rituals, or suicidal or homicidal 
ideation.  Judgment was not impaired.  The Veteran had 
behavioral, cognitive, social, affective, and somatic 
symptoms attributed to PTSD that were described as 
overwhelming flashbacks.  The examiner diagnosed the Veteran 
with PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 45.  The examiner noted that the Veteran was 
able to establish and maintain effective work/school and 
social relationships and family role functioning.  The 
Veteran was found to have no difficulty with recreation or 
leisurely pursuits or understanding commands.  He did not 
appear to pose any threat of danger or injury to himself or 
others.  

Post-service VA medical records dated from April 2007 to 
November 2009 show that the Veteran received intermittent 
treatment for his PTSD.  He was found to suffer from such 
symptoms as dysphoric mood, impaired recent memory, passive 
suicidal ideation with no plan or intent, nightmares, 
anxiety, flashbacks, anger, isolation, hypervigilance, and 
hyperarousal.  He was assigned a GAF score of 62 in an April 
2007 VA medical report.

The June 2008 VA examination assigned a GAF score of 45, and 
an April 2007 treatment visit assigned a GAF score of 62.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95; 60 
Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 45 indicates serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  A score of 62 indicates some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning (occasional truancy or 
theft within the household), but generally functioning well 
with some meaningful interpersonal relationships.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.).  

The Board finds that the VA examination and VA treatment 
sessions have tended to show that the Veteran's PTSD symptoms 
have been no moderate in nature.  The evidence does no show 
that the Veteran had any severe obsessional rituals or severe 
occupational impairment.  Although he had occasional suicidal 
ideation, it was always passive with no plan or intent.  The 
Board finds that the Veteran's symptoms do not appear to have 
increased to such an extent that he is severely disabled by 
his PTSD.  Accordingly, the Board finds that his symptoms 
related to PTSD have not worsened to the extent that an 
increased rating is warranted.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation, and there 
is no evidence of speech that is intermittently illogical, 
obscure, or irrelevant.  Rather, the Veteran's speech is 
consistently noted to be normal.  Assessments of his 
condition have not shown that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Thus, the findings do not support the 
conclusion that the Veteran has impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While he has been noted to experience persistent 
nightmares, that factor alone is not sufficient to warrant an 
increased rating of 70 percent for his PTSD.  Therefore, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's posttraumatic stress disorder does not warrant 
a rating in excess of 50 percent under DC 9411 for all 
periods under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2007; a rating 
decision in February 2008; and a statement of the case in May 
2009.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


